Citation Nr: 1140096	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including as secondary to service-connected anxiety disorder.  

2.  Entitlement to a higher initial rating for anxiety disorder, evaluated at 30 percent from May 12, 2005, to May 20, 2008, and at 100 percent from May 21, 2008, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to June 2004, and from July 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2006, December 2008, and June 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board.  The hearing was scheduled for March 19, 2010, at the Boise RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 

The issue of entitlement to service connection for a cardiovascular disorder, including as secondary to service-connected anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

During the rating period on appeal, the Veteran's anxiety disorder has been productive of complaints including depressed mood, anxiety, and difficulty establishing and maintaining effective relationships, without panic attacks; upon objective evaluation, speech and thought processes were normal, memory was not impaired, and there was no difficulty in understanding complex commands.

CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), treatment records from the Spokane VA Medical Center (VAMC), and private treatment records, and the Veteran was afforded a VA examination in May 2006. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was awarded service connection for anxiety disorder in the July 2006 rating decision that is the subject of this appeal.  He was assigned a 30 percent evaluation, effective from May 12, 2005, the day after his separation from active service.  He filed a timely Notice of Disagreement, and during the course of the appeal, the RO granted a 50 percent evaluation, effective from May 21, 2008, the date the medical evidence first demonstrated a worsening of his disorder.  Then, in a June 2009 rating decision, the RO granted a 100 percent evaluation, effective from May 21, 2008.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  Under this general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The next higher, 50 percent, evaluation is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran contends that he is entitled to a higher initial evaluation for anxiety disorder.  Since he was granted a 100 percent evaluation from May 21, 2008, forward, the Board has examined the medical evidence to determine whether an evaluation in excess of 30 percent is warranted for the rating period from May 12, 2005, to May 20, 2008.  

The evidence pertinent to the time interval being discussed does not demonstrate a flattened affect.  Affect was dysphoric and restricted in range at the May 2006 VA examination.  Speech was not circumstantial, circumlocutory, or stereotyped.  He was able to participate in appropriate social dialogue, and facial expression was congruent with the content of his speech at the May 2006 VA examination.

In addition, the evidence does not demonstrate panic attacks more than once a week.  Indeed, the Veteran did not report panic attacks during this period on appeal, nor does the evidence show difficulty understanding complex commands.  

The evidence does not demonstrate impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  At the May 2006 VA examination, the Veteran said his memory and concentration were not as good as they used to be.  He frequently had to read and re-read information in order to retain it.  However, the examiner observed that memory appeared to be grossly intact, and the Veteran demonstrated an adequate fund of general knowledge.

The evidence also does not show impaired judgment during that period.  The 2006 VA examiner noted he appeared to have an adequate ability to make reasonable and realistic life decisions.  He had limited insight into his behavior, emotions, and the effect that he had on others.

The Veteran did not have impaired abstract thinking.  At times during the May 2006 interview, the examiner observed that the Veteran's thinking seemed slow.  His responses were vague and circumstantial, but his reasoning was fairly concrete.  He was cooperative, alert, and fully oriented.

The evidence does show disturbances of mood and motivation.  At the May 2006 VA examination, he said his mood varied in tandem with his physical symptoms.  When he noticed pain in his chest or irregular heartbeat, he became quite anxious, and also depressed at how his problems and physical functioning have affected his day-to-day life.  He often felt tired, and would go to his room to lie down.  He reported problems with irritability, and stated that at times, he became angry to the point of confronting others, but he had not been involved in any fights.  In April 2008, he reported that he felt down, depressed, or hopeless nearly every day, and had little interest or pleasure in doing things.  

The evidence shows some difficulty establishing and maintaining effective work and social relationships during the applicable period.  At the May 2006 VA examination, the Veteran reported very little social activity outside of spending time with his girlfriend and mother.  He spent his free time watching television and taking walks with his girlfriend.

Overall, although the evidence demonstrated occupational and social impairment, it did not show reduced reliability and productivity due to the above symptoms.  At the May 2006 VA examination, the Veteran reported that he had full-time employment at a call center, where he had worked since discharge from service, and also where his girlfriend worked.  There is no indication that his anxiety disorder symptoms affected his work.  

In addition, the symptoms listed in the 50 percent rating category as contributing to reduced reliability and productivity are largely absent from the evidence relating to the period on appeal.  As described above, only 2 of the 9 symptoms - disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships - were shown to be present by the evidence.  However, most of the other symptoms in the 50 percent evaluation category - flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, impairment of shore-and long-term memory, impaired judgment, and impaired abstract thinking  - were not demonstrated by the evidence.  

Further, most of the symptoms have been consistent with the assigned evaluation of 30 percent.  For example, the evidence demonstrates depressed mood and anxiety, resulting in occupational and social impairment.  

Thus, based on the number of symptoms which are congruent with the current rating of 30 percent, the Board finds that the overall disability picture does not approximate the criteria for a 50 percent evaluation, and that the disability picture more nearly approximates the criteria required for the assigned 30 percent rating, pursuant to 38 C.F.R. § 4.7.

In concluding that an increased disability rating in excess of 30 percent is not warranted for this rating period, the Board has also relied, in part, upon the Veteran's Global Assessment of Functioning (GAF) scores assigned throughout the rating period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The Veteran was assigned a GAF score of 61 at the May 2006 VA examination, and a GAF score of 56 was assigned at a June 2006 VAMC visit.  In this regard, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score of 56 assigned at the VAMC does not warrant an increased rating, as the symptoms reflected by the score are commensurate with the currently assigned 30 percent evaluation.

Next, scores in the range of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The GAF score of 61 assigned at the VA examination is also commensurate with the currently assigned 30 percent evaluation.  Thus, it does not warrant a higher evaluation.  

Based upon the foregoing, the Board finds that the criteria have not been met for an increased rating for anxiety disorder, for any part of the time period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected anxiety disorder warrants an increased rating on an extra-schedular basis, for the period from May 2005 to May 2008.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no indication that the Veteran's work has been significantly affected by his anxiety disorder symptoms.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a higher initial rating for anxiety disorder is denied.

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination with regard to the cardiovascular disorder claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that he has a cardiovascular condition that is related to anthrax vaccinations administered during active service, or in the alternative, is secondary to his service-connected anxiety disorder.

His STRs show that he received anthrax vaccinations in July and August 2004.  Subsequently, in August 2004, the Veteran reported shortness of breath on and off for the last week, with and without exercise.  He also noted a rapid heart rate after his breathing became rapid.  His only medications were Naproxen and Flonase.  He had the same symptoms 3 months prior during basic training, and a doctor told him those were normal symptoms during physical activity.  However, the symptoms were worse after his third anthrax vaccination.  

An echocardiogram showed mild mitral regurgitation, and pulmonary function testing was normal.  In September 2004, a doctor noted that the mild mitral regurgitation would not explain his shortness of breath.  A 24-hour Holter monitor test was done and showed no supraventricular tachycardia or significant bradycardia.  A stress test conducted in September was negative for ischemia.  However, he had an ectopic atrial rhythm that was not symptomatic.  The Veteran was prescribed Toprol for his tachycardia, but he continued to experience shortness of breath.  

In November 2004, the Veteran underwent a CPEX (cardiopulmonary exercise test) which indicated hyperventilation syndrome.  According to the technician who conducted the test, he was significantly anxious while taking the test.  However, he denied any overlying anxiety, and expressed concern about heart disease when he experienced heart palpitations.  
     
In April 2006, the Veteran reported feeling light-headed and dizzy for a week, and said he had periodically felt that way since his last Anthrax vaccination in August 2004.  He also reported difficulty sleeping and feeling shaky at work.  

In June 2006, a VAMC psychiatrist stated that anxiety with somatization was a possible diagnosis, but that mitral valve prolapses could be associated with anxiety as well.  

In February 2007, a VAMC cardiologist stated he was unable to attribute the Veteran's current symptoms to a clear cardiac cause.  The Veteran had shown himself to be intolerant of medications, and the doctor did not think that a trial of another beta blocker would be beneficial in the absence of a specific objective problem to treat.  The doctor further observed that, if the Veteran had documented intermittent hypertension/tachycardia, he could screen for a pheochromocytoma, but the clinical picture was not suggestive of that right now.  Moreover, if he had premature ventricular complexes or runs of supraventricular tachycardia, they would need to find them with the event monitor before attempting any kind of treatment.  Further, the best current evidence as the doctor understood it suggested that the Anthrax vaccine received by the Veteran was not the cause of his problems.  

VAMC notes from 2008 and 2009 suggest that the Veteran's cardiovascular complaints are reflective of somatoform disorder.  

Since the Veteran's STRs show symptoms that could be related to a cardiovascular disorder and at least one physician has suggested that the symptoms could be related to his service-connected anxiety disorder, the Board finds that a VA examination and opinion are necessary to obtain an opinion as to whether the current complaints are related to the in-service symptoms, to the Anthrax vaccination, or to his service-connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with a cardiologist with regard to the causation or etiology of his current cardiovascular disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  First, the examiner should identify any and all current cardiovascular diagnoses, and should specifically comment on the symptoms of shortness of breath and heart palpitations.    

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's cardiovascular disorder(s) was/were incurred during or caused by his military service, or whether such incurrence or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should specifically comment on the cardiovascular symptoms documented during active service and whether those symptoms and/or the current symptoms are at least as likely as not related to Anthrax vaccinations.

c.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed cardiovascular disorder, even if not directly related to service,  has been caused or aggravated by the Veteran's anxiety disorder, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should specifically comment on the VAMC cardiologist's opinion that mitral valve prolapses can be caused by anxiety.

d.  If the examiner concludes that the Veteran's cardiovascular disorder(s) was/were aggravated by his anxiety disorder, the examiner should attempt to identify the baseline level of severity of the cardiovascular disorder before the onset of aggravation.  The examiner must provide an explanation for the opinion reached.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

g.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


